Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                   June 29, 2015



Clerk                                                                      ^counroFA
                                                                          Jsr COURT OF
Court of Appeals of Texas, First District                                    HOUSTON, TBC^
301 Fannin Street
Houston, TX 77002-2066
                                                                           Mi 02 2m
                                                                     CLERK.
        Re:   Falcon Express International, Inc.
              v. DHL Express (USA), Inc.
              No. 14-1225
              (Your No. 01-10-01080-CV)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           **y- 'ZnZuAi
                                           Scott S. Harris, Clerk